


SUBLEASE AGREEMENT
THIS SUBLEASE AGREEMENT is made as of the 1st day of January, 2015, between
CEREXA, INC., a Delaware corporation (“Sublandlord”), and PANDORA MEDIA INC., a
Delaware corporation (“Subtenant”).
W I T N E S S E T H


WHEREAS, CIM/OAKLAND CENTER 21, LP, a Delaware limited partnership (“Prime
Landlord”) and Sublandlord, as tenant, are parties to that certain Agreement of
Lease dated as of November 2008 (the “Original Lease”), as amended and modified
by that certain First Amendment to Lease dated as of March 13, 2009 (the “First
Amendment”), that certain Second Amendment to Lease dated as of November 27,
2012 (the “Second Amendment”) and that certain Third Amendment to Lease dated as
of October 22, 2013 (the “Third Amendment”). The First Amendment, the Second
Amendment, the Third Amendment and the Original Lease shall collectively be
referred to herein as the “Prime Lease,” a true and complete copy of which
(except for the rent and certain other financial provisions) has been provided
to Subtenant; and
WHEREAS, pursuant to the Prime Lease, Prime Landlord leased to Sublandlord
certain premises located on the eighth and ninth floors of the building located
at 2100 Franklin Street, Oakland, California (the “Building”), all as more
particularly described in the Prime Lease (the “Premises”); and
WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires to
hire from Sublandlord, the entire Premises on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed as follows:
1.SUBLEASING OF PREMISES. Sublandlord hereby subleases to Subtenant, and
Subtenant hereby hires from Sublandlord, the Premises (commonly known as Suites
850 and 900), consisting of approximately 49,311 rentable square feet, together
with any right Subtenant may have to use the Basement Garage and the Multi-Story
Parking Facility (as such terms are defined in the Prime Lease).


2.CONDITION OF PREMISES. On the Commencement Date, Sublandlord shall deliver the
Premises, and Subtenant agrees to accept the Premises in its “as is” condition,
as of the date hereof; provided that the Premises will be delivered broom clean
and upon delivery, the Building systems and equipment serving the Premises shall
be in good operating order and condition. Prior to the Commencement Date,
Sublandlord shall remove all of its furniture, fixtures and equipment (including
the high-density filing system); however Sublandlord will leave the cabling in
place. Except as provided herein, Sublandlord shall not be obligated to perform
any work or furnish any materials in, to or about the Premises in order to
prepare the Premises for use or occupancy by Subtenant or otherwise. Sublandlord
makes no statement, representation, covenant, or warranty, express or implied,
in connection with the Premises or the Building, and Subtenant acknowledges and
agrees that in executing this Sublease, it has not relied upon any statements,
representations,

- 1 -



--------------------------------------------------------------------------------




covenants or warranties made by Sublandlord, or any person acting on behalf of
Sublandlord, other than those, if any, expressly set forth in this Sublease and
on such investigations, examinations and inspections as Subtenant has chosen to
make or has made.


3.TERM OF SUBLEASE. The term (“Term”) of this Sublease shall commence on the
later of December 1, 2014 or the date which is three (3) business days after
Sublandlord gives Subtenant notice that the Prime Landlord has consented to this
Sublease (the “Commencement Date”) and, unless sooner terminated as herein
provided, shall expire on May 30, 2020 (the “Expiration Date”).


4.PRIME LANDLORD’S CONSENT. This Sublease is subject to and conditioned upon
Sublandlord obtaining the written consent of Prime Landlord to this Sublease.
Sublandlord shall promptly request such consent, and Subtenant shall cooperate
with Sublandlord to obtain such consent, including providing all information
concerning Subtenant that Prime Landlord shall reasonably request. If such
consent is refused or if Prime Landlord shall otherwise fail to grant such
consent within thirty (30) business days from the date hereof, then either party
may, by written notice to the other, given at any time prior to the granting of
such consent, terminate and cancel this Sublease, whereupon within five (5)
business days after receipt of such notice of termination, Sublandlord shall
refund to Subtenant any Rental (as hereinafter defined) paid in advance
hereunder together with Subtenant’s security deposit, if any. Upon the making of
such refunds, neither party hereto shall have any further obligation to the
other under this Sublease, except to the extent that the provisions of this
Sublease expressly survive the termination of this Sublease.


5.RENT.
A.(i)    Commencing on July 1, 2015 (the “Rent Commencement Date”) and
continuing throughout the Term, Subtenant covenants and agrees to pay to
Sublandlord, in lawful money of the United States, base rent (“Base Rent”) at
the annual rate of One Million Four Hundred Forty Nine Thousand Seven Hundred
Forty Three and 40/100 Dollars ($1,449,743.40), payable in equal monthly
installments of One Hundred Twenty Thousand Eight Hundred Eleven and 95/100
Dollars ($120,811.95). Upon each anniversary of the Commencement Date, Base Rent
shall increase by three percent (3.00%).
(ii)    From and after the Rent Commencement Date Subtenant shall be responsible
for Tenant’s Share (as that term is defined in the Prime Lease) of Operating
Expenses and Taxes (as such terms are defined in the Prime Lease) in accordance
with the Prime Lease, except that (i) the Base Year (as that term is defined in
the Prime Lease) for the Premises shall be the calendar year 2015 and (ii)
Operating Expenses shall be grossed up to 100% occupancy in accordance with
Section 7(d) of the Original Lease.
(iii)    Subtenant shall pay the first monthly installment of Base Rent payable
under this Sublease upon execution of this Sublease.


B.(i)    From and after the Rent Commencement Date, Base Rent shall be due and
payable in equal monthly installments in advance on the first (1st) day of each
month during the Term. If the Rent Commencement Date shall be other than the
first day of a month or the expiration or sooner termination of the Term is
other than the last day of a month, the monthly

- 2 -



--------------------------------------------------------------------------------




installments of Base Rent payable hereunder for any such month shall be prorated
on a per diem basis based on the actual number of days in such month.
(ii)    All of the amounts payable by Subtenant pursuant to this Sublease,
including, without limitation, Base Rent, payments for Tenant’s Share of
Operating Expenses and Taxes and all other costs, charges, sums and deposits
payable by Subtenant hereunder (collectively, “Rental”), shall constitute rent
under this Sublease and shall be payable to Sublandlord or its designee at such
address as Sublandlord shall from time to time direct in writing.
(iii)    Subtenant shall promptly pay the Rental as and when the same shall
become due and payable without setoff, offset or deduction of any kind except as
may be provided in the Prime Lease and, in the event of Subtenant’s failure to
pay same when due, Sublandlord shall have all of the rights and remedies
provided for in the Prime Lease or at law or in equity in the case of nonpayment
of rent. Subtenant’s obligation to pay Rental shall survive the expiration or
sooner termination of this Sublease.


6.USE. Subtenant’s use of the Premises shall be limited to general office,
administration and other uses incidental thereto, and any other legally
permitted use compatible with a Class A office building. Tenant's rights to use
the Premises shall be subject to all applicable laws and governmental rules and
regulations and to all reasonable requirements of the insurers of the Building.


7.SUBORDINATION TO AND INCORPORATION OF THE PRIME LEASE.
A.    This Sublease and all of Subtenant’s rights hereunder are and shall remain
in all respects subject and subordinate to (i) all of the conditions and
provisions of the Prime Lease (which includes all amendments thereto), a true
and complete copy of which (except for the rent and certain other financial
provisions) has been delivered to and reviewed by Subtenant, (ii) any and all
amendments or modifications to the Prime Lease or supplemental agreements
relating thereto hereafter made between the Prime Landlord and Sublandlord which
do not in any material respect contravene any express rights granted to
Subtenant hereunder, and (iii) any and all matters to which the tenancy of
Sublandlord, as tenant under the Prime Lease, is or may be subordinate. The
foregoing provisions shall be self-operative and no further instrument of
subordination shall be necessary to effectuate such provisions.


B.    Except as otherwise expressly provided in this Sublease, Subtenant assumes
and shall keep, observe and perform every term, provision, covenant and
condition on Sublandlord’s part pertaining to the Premises which is required to
be kept, observed and performed pursuant to the Prime Lease, and which arises or
accrues during the Term.


C.    Except as otherwise expressly provided in this Sublease, the terms,
provisions, and conditions contained in the Prime Lease are incorporated in this
Sublease by reference, and are made a part hereof as if herein set forth at
length, Sublandlord being substituted for the “Landlord” under the Prime Lease
and Subtenant being substituted for the “Tenant” under the Prime Lease. The
parties agree that the following provisions of the First Amendment are not so
incorporated herein by reference: Sections 1, 2 and 3. The parties agree that
the following provisions of the Second Amendment are not so incorporated herein
by reference: Section 3, 4, clause (b) of Section 5, the first and last
sentences of Section 6, Section 7, the second sentence of

- 3 -



--------------------------------------------------------------------------------




Section 8, Section 9, Section 11 and Exhibit B. The parties agree that the
following provisions of the Third Amendment are not so incorporated herein by
reference: the last two sentences of Section 2, Section 4 and Section 5. The
parties agree that the following provisions of the Original Lease are not so
incorporated herein by reference: Sections 1(d), 1(e) through (j), 1(k)(i), 1(m)
and (n), 1(w), 2(b) through (d), 3(a) through (e), 5, 6, 16(a) and (b),24, 28,
29, 32, 33, 36(p) and Exhibits B, D and F.


D.    The time limits set forth in the Prime Lease for the giving of notices,
making demands, performance of any act, condition or covenant, or the exercise
of any right, remedy or option, are changed for the purposes of incorporation
into this Sublease, by lengthening or shortening the same in each instance, as
appropriate, so that notices may be given, demands made, or any act, condition
or covenant performed, or any right, remedy or option hereunder exercised, by
Sublandlord or Subtenant, as the case may be (and each party covenants that it
will do so), within three (3) business days prior to the expiration of the time
limit, taking into account the maximum grace period, if any, relating thereto
contained in the Prime Lease. Each party shall promptly deliver to the other
party copies of all notices, requests or demands which relate to the Premises or
the use or occupancy thereof after receipt of same from the Prime Landlord. In
the case of any time limit described above which is one or two days after the
giving of the notice applicable thereto, such notice shall be delivered
personally as provided in Article 20 hereof.


E.    Sublandlord shall have the same rights and remedies with respect to a
breach of this Sublease by Subtenant as the Prime Landlord has with respect to a
breach of the Prime Lease, as if the same were more fully set forth at length
herein, and Sublandlord shall have, with respect to Subtenant, this Sublease and
the Premises, all of the rights, powers, privileges and immunities as are had by
the Prime Landlord under the Prime Lease. Sublandlord herein shall not be
responsible for any breach of the Prime Lease by the Prime Landlord or any
non-performance or non‑compliance with any provision thereof by the Prime
Landlord, but Sublandlord shall comply with the provisions of Article 11 hereof
and shall upon receipt of request from Subtenant use its commercially reasonable
efforts to cause Prime Landlord to comply with the terms of the Prime Lease as
necessary.


F.    Provided Subtenant is not in default under this Sublease beyond applicable
periods of notice and grace, Sublandlord covenants and agrees not to voluntarily
cancel or surrender the Prime Lease, except for a termination permitted under
the Prime Lease as a result of a casualty or condemnation, or consent to any
modification, amendment or supplement to the Prime Lease except as herein
permitted, without the prior written consent of Subtenant. If the Prime Lease is
terminated for any reason whatsoever, whether by operation of law or otherwise,
except through the default of Sublandlord, Sublandlord shall not be liable in
any manner whatsoever for such termination. Sublandlord shall promptly forward
to Subtenant any default or termination notice with respect to the Prime Lease
received by Sublandlord and this Sublease shall terminate in the event of any
such termination of the Prime Lease. A termination of the Prime Lease due to the
default of Sublandlord, other than a default caused by Subtenant under this
Sublease, shall be considered a voluntary cancellation or surrender of the Prime
Lease under this paragraph.


8.ATTORNMENT. If the Prime Lease and Sublandlord’s leasehold in the Premises
shall be terminated, other than as a result of casualty or condemnation or sale
in lieu thereof,

- 4 -



--------------------------------------------------------------------------------




Subtenant shall, if so requested in writing by Prime Landlord, attorn to Prime
Landlord and shall, during the Term, perform all of the terms, covenants and
conditions of this Sublease on the part of Subtenant to be performed. In the
event of any such attornment, Prime Landlord shall not be (a) liable for any act
or omission or default of any prior sublessor (including, without limitation,
Sublandlord); or (b) subject to any offsets or defenses which Subtenant might
have against any prior sublessor (including without limitation, Sublandlord); or
(c) bound by any rent or additional rent which Subtenant might have paid for
more than the current month to any prior sublessor (including, without
limitation, Sublandlord); or (d) bound by any amendment or modification of this
Sublease made without Prime Landlord’s consent. The foregoing shall be
self-operative without the necessity of the execution of any further instruments
but Subtenant agrees, upon the demand of Prime Landlord, to execute, acknowledge
and deliver any instrument or instruments confirming such attornment.


9.QUIET ENJOYMENT. Sublandlord covenants that as long as Subtenant shall pay the
Rental due hereunder and shall duly perform all the terms, covenants and
conditions of this Sublease on its part to be performed and observed, Subtenant
shall peaceably and quietly have, hold and enjoy the Premises during the Term
without molestation or hindrance by Sublandlord, subject to the terms,
provisions and conditions of the Prime Lease and this Sublease.


10.REPRESENTATIONS, WARRANTIES AND COVENANTS.


A.    In no event shall any statement, promise, covenant or warranty made by
Sublandlord (as tenant under the Prime Lease) or by Prime Landlord (as landlord
under the Prime Lease) be deemed or otherwise construed to made for the benefit
of or reliance by Subtenant, and nothing contained in this Sublease or otherwise
shall be deemed or otherwise construed to impose upon Sublandlord the making of
any such statement, promise, covenant or warranty. Sublandlord represents and
warrants to Subtenant as follows and as of the date hereof:
(i)the Prime Lease is in full force and effect in accordance with, and subject
to, all of the terms, covenants, conditions and agreements contained therein;
(ii)the Prime Lease has not been modified, amended or supplemented, except as
set forth and described in the recitals to this Sublease;
(iii)Sublandlord has not received any notice of any default by the Sublandlord
under the Prime Lease, which default remains uncured;
(iv)Subject to obtaining the consent and approval of this Sublease by Prime
Landlord and any mortgagee of Prime Landlord, Sublandlord has full right, power
and authority to enter into this Sublease.


A.Subtenant hereby warrants and represents to Sublandlord the Subtenant has full
right, power and authority to enter into this Sublease.


11.SERVICES AND REPAIRS. Notwithstanding anything to the contrary set forth in
this Sublease, Subtenant agrees that Sublandlord shall have no obligation to
render or supply any services to Subtenant, including, without limitation
(a) the furnishing of electrical energy, heat, ventilation, water, air
conditioning, elevator service, cleaning, window washing, or rubbish removal
services, (b) making any alterations, repairs or restorations, (c) complying
with any laws or

- 5 -



--------------------------------------------------------------------------------




requirements of any governmental authorities, or (d) taking any action that
Prime Landlord has agreed to provide, make, comply with, or take, or cause to be
provided, made, complied with, or taken under the Prime Lease (collectively
“Services and Repairs”). Subtenant hereby agrees that Subtenant shall look
solely to Prime Landlord for the performance of any and all of such Services and
Repairs, subject to the terms and conditions of this Sublease. Sublandlord
hereby grants to Subtenant Sublandlord’s rights under the Prime Lease to receive
from the Prime Landlord Services and Repairs to the extent that Sublandlord is
entitled (i) to receive same under the Prime Lease and (ii) to grant same to
Subtenant. Sublandlord shall in no event be liable to Subtenant nor shall the
obligations of Subtenant hereunder be impaired or the performance thereof
excused because of any failure or delay on the Prime Landlord’s part in
furnishing Services and Repairs, unless such failure or delay results from
Sublandlord’s default under the Prime Lease (which default does not result from
or is attributable to any corresponding default of Subtenant under this
Sublease). Notwithstanding the foregoing, upon receipt of request from
Subtenant, Sublandlord shall use its commercially reasonable efforts to cause
Prime Landlord to comply with the terms of the Prime Lease as necessary.


12.ENFORCEMENT OF PRIME LEASE. If the Prime Landlord shall default in any of its
obligations to Sublandlord with respect to the Premises, Sublandlord shall not,
except as and to the extent hereinafter set forth, be obligated to bring any
action or proceeding or to take any steps to enforce Sublandlord’s rights
against Prime Landlord other than, upon the written request of Subtenant, making
a demand upon the Prime Landlord to perform its obligations under the Prime
Lease with respect to the Premises. If following the making of such demand and
the expiration of any applicable grace period granted to the Prime Landlord
under the Prime Lease, the Prime Landlord shall fail to perform its obligations
under the Prime Lease, then Subtenant shall have the right to take such action
in its own name. If (a) any such action against the Prime Landlord in
Subtenant’s name is barred by reason of lack of privity, non‑assignability or
otherwise, and (b) the failure of Prime Landlord to perform its obligations
under the Prime Lease has, or may have, an adverse affect upon the Premises or
Subtenant’s permitted use thereof, then subject to and upon the following terms,
Subtenant may bring such action in Sublandlord’s name and Sublandlord shall
execute all documents reasonably required in connection therewith, provided
(i) the same is without cost and expense to Sublandlord, (ii) Subtenant shall
provide the indemnification to Sublandlord required pursuant to Article 14
hereof, and (iii) Subtenant is not in default hereunder.


13.ASSIGNMENT, SUBLETTING AND ENCUMBRANCES.




A.    Subtenant shall comply with the terms of Section 13 of the Original Lease.
Any assignment of this Sublease, if consented to by Sublandlord, shall be
subject to and conditioned upon compliance with the following terms and
conditions:
(i)By written instrument of assignment and assumption, the assignee for the
benefit of Sublandlord and the assignor shall assume and agree to perform and to
comply with all of the terms, conditions and agreements of this Sublease on the
part of Subtenant to be kept, performed and observed and to become jointly and
severally liable with the assignor for such performance and compliance;

- 6 -



--------------------------------------------------------------------------------




(ii)A duplicate original of such instrument, in form reasonably satisfactory to
Sublandlord, duly acknowledged and executed by the assignor and the assignee,
shall be delivered to Sublandlord within five (5) business days following the
date of execution thereof; and
(iii)The assignor shall assign all of its right, title, interest and claim to
any security deposited hereunder to the assignee.
(iv)Sublandlord, within fifteen (15) days following Sublandlord’s receipt of the
instruments identified in clauses (i) and (ii) above, shall have the option to
recapture the Premises and terminate this Sublease. Sublandlord shall exercise
its option by providing written notice to Subtenant (“Sublandlord’s Recapture
Notice”) and such notice shall designate an effective date of the termination
which shall be no more than 30 days after Subtenant's receipt of Sublandlord’s
Recapture Notice. Upon such termination, neither Sublandlord nor Subtenant shall
have any further rights, estates or liabilities under this Sublease accruing
after the effective date of termination, except for such obligations which
expressly survive the termination of this Sublease


B.    A.    Subtenant shall comply with the terms of Section 13 of the Original
Lease. Any subletting of the Premises or any part thereof, if consented to by
Sublandlord, shall be subject to and conditioned upon compliance with the
following terms and conditions:
(i)    The sublease shall provide that it is subject and subordinate to all of
the provisions of this Sublease and all of the rights of Sublandlord hereunder;
(ii)    The sublease shall expressly provide that the sub-sublessee shall use
and occupy the Premises only for the permitted purposes set forth herein and for
no other purpose whatsoever; and
(iii)    A duplicate original of the sublease, duly executed by sublessor and
sublessee, shall be delivered to Sublandlord within five (5) business days
following the date of its execution.
(iv)    Sublandlord, within fifteen (15) days following Sublandlord's receipt of
the instruments identified in clauses (i), (ii) and (iii) above, shall have the
option to recapture the Premises and terminate this Sublease. Sublandlord shall
exercise its option by providing written notice to Subtenant (“Sublandlord's
Recapture Notice”) and such notice shall designate an effective date of the
termination which shall be no more than 30 days after Subtenant's receipt of
Sublandlord's Recapture Notice. Upon such termination, neither Sublandlord nor
Subtenant shall have any further rights, estates or liabilities under this
Sublease accruing after the effective date of termination, except for such
obligations which expressly survive the termination of this Sublease


C.    If this Sublease is assigned, or if the Premises or any part thereof is
sublet or occupied by one other than Subtenant, whether or not Subtenant shall
have been granted any required consent, Sublandlord may, after default by
Subtenant, collect rent and other charges from such assignee, Subtenant or other
occupant, and apply the net amount collected to Rental and other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed to be a waiver of the requirements of this Article 13 or an acceptance of
the assignee, subtenant or other occupant as subtenant under this Sublease. The
consent by Sublandlord to an assignment or subletting shall not in any way be
construed to relieve Subtenant from obtaining consent to any further assignment
or subletting. No assignment or subletting shall, in any way, release, relieve
or

- 7 -



--------------------------------------------------------------------------------




modify the liability of Subtenant under this Sublease and Subtenant shall be and
remain liable under all of the terms, conditions, and covenants hereof.


D.    If Subtenant shall at any time request the consent of Sublandlord to any
proposed assignment of this Sublease or subletting of all or any portion of the
Premises, Subtenant shall pay on demand the actual, reasonable costs and
expenses incurred by Sublandlord and Prime Landlord, including, without
limitation, architect, engineer and reasonable attorneys’ fees and disbursements
for review and/or preparation of documents in connection with any proposed or
actual assignment of this Sublease or subletting of the Premises or any part
thereof.


E.    One hundred percent (100%) of any sums or other economic consideration
received by Subtenant as a result of any assignment of this Sublease or
subletting of all or any portion of the Premises whether denominated rentals
under the sublease or otherwise, which exceed, in the aggregate, the total sums
which Subtenant is obligated to pay Sublandlord under this Sublease (prorated to
reflect obligations allocable to that portion of the Premises subject to such
sublease or assignment ) shall be paid to Sublandlord by Subtenant as Rental
under this Sublease without affecting or reducing any other obligation of
Subtenant hereunder.


14.INDEMNIFICATION.


A.    Sublandlord, Prime Landlord and the employees, agents, contractors,
licensees and invitees (collectively “Agents”) of each (collectively,
“Indemnified Parties”), shall not be liable to Subtenant or its agents and
Subtenant shall indemnify and hold harmless the Indemnified Parties from and
against any and all suits, claims, demands, liability, damages, costs and
expenses of every kind and nature for which the Indemnified Parties are not
reimbursed by insurance, including, without limiting the generality of the
foregoing, reasonable attorneys’ fees and expenses, court costs, penalties and
fines, incurred in connection with or arising out of the following to the extent
not caused by the negligence or willful misconduct of the Indemnified Parties or
matters occurring outside the Premises without the fault of Subtenant:
(v)    any injury or damage to any person happening on or about the Premises, or
for any injury or damage to the Premises, or to any property of Subtenant or of
any other person, firm, association or corporation on or about the Premises.
(vi)    default by Subtenant in the payment of the Rental or any other default
by Subtenant in the observance or performance of, or compliance with any of the
terms, provisions or conditions of this Sublease including, without limitation,
such matters relating to obtaining possession of the Premises following any such
default;
(vii)    the exercise by Subtenant or any person claiming through or under
Subtenant of any rights against Prime Landlord granted to Subtenant hereunder;
(viii)    any holdover beyond the term of this Sublease;
(ix)    any acts, omissions or negligence of Subtenant or any person claiming
through or under Subtenant, or the Agents of Subtenant or any such person, in or
about the Premises or the Building; or
(x)    any proceeding, action or dispute that Sublandlord or Subtenant may
institute or be party to pursuant to Article 12 of this Sublease, except to the
extent that any such proceeding, action or dispute shall determine that Prime
Landlord’s failure or refusal to provide

- 8 -



--------------------------------------------------------------------------------




Services or Repairs is justified because of Sublandlord’s negligence, misconduct
or breach of this Sublease or the Prime Lease, not resulting from Subtenant’s
acts or omissions.


The provisions of this Article 14 shall survive the expiration or earlier
termination of this Sublease.




15.ALTERATIONS. Subtenant shall make no alterations, installations, additions or
improvements (collectively, “Alterations”) in or about the Premises without the
prior written consent of Sublandlord in each instance, which consent shall not
be unreasonably withheld, conditioned or delayed. Sublandlord shall provide
consent, if at all, within fifteen (15) days of Sublandlord’s receipt of
Subtenant’s request to perform Alterations. Any Alterations consented to by
Sublandlord shall be performed by Subtenant at its sole cost and expense and in
compliance with all of the provisions of the Prime Lease, including the
provisions requiring Prime Landlord’s prior written consent, and also in
compliance with other reasonable requirements of Sublandlord and Prime Landlord.
At the time of giving consent to any Alterations, Sublandlord must advise
Subtenant in writing which Alterations, if any, must be removed upon expiration
or earlier termination of this Sublease.


16.INSURANCE.


A.    Sections 16(a), (b) and (c) of the Original Lease are revised to read as
follows:
(a)    Tenant's insurance. Tenant shall obtain and keep in force at all times
during the Term, at its own expense:
(i) Liability Coverage. Commercial general liability insurance including
contractual liability and personal injury liability and ail similar coverage,
with the premiums thereon fully paid in advance, such insurance to afford
minimum protection of not less than $3,000,000.00 per occurrence, combined
single limits on account of personal injury, bodily injury to or death of one or
more persons as the result of any one accident or disaster and on account of
damage to property. Tenant shall also require its movers to procure and deliver
to Landlord a certificate of insurance naming Landlord as an additional insured.
The coverages required to be carried shall be extended to include, but not to be
limited to, blanket contractual liability, and errors and omissions/media
liability including personal injury and advertising injury, and broad form
property damage liability. Tenant's contractual liability insurance shall apply
to Tenant's indemnity obligations under this Lease and the certificate
evidencing Tenant's insurance coverage shall state that the insurance includes
the liability assumed by Tenant under this Lease. Tenant's policy shall be
written on an occurrence basis and shall be primary, with any other insurance
available to Landlord being excess.
(ii) Property Insurance. "All risk" ("special causes of loss") insurance
coverage during the Term insuring against loss or damage by fire and such other
risks insuring the full replacement cost of any Alterations and Tenant's
furniture, equipment, machinery, trade-fixtures, personal property, goods or
supplies, as the

- 9 -



--------------------------------------------------------------------------------




same may exist from time to time, naming Landlord as the loss payee with respect
to the Alterations. Such policy shall contain agreed value, ordinance or law
coverage, plate glass, and legal liability endorsements.
(b)    Policy/Insurer Requirements. All liability insurance required of Tenant
hereunder shall name Landlord, Landlord's Agent and Tenant as additional
insureds, as their interests may appear. Prior to the commencement of the Term,
Tenant shall provide Landlord with certificates which evidence that the
coverages required have been obtained for the policy periods and evidencing the
waiver of subrogation required pursuant to Section 16(d). Tenant shall also
furnish to Landlord throughout the Term hereof replacement certificates prior to
the expiration dates of the then current policy or policies. All the insurance
required under this Lease shall be issued by insurance companies authorized to
do business in the State of California with a financial rating of at least an
A-VII as rated in the most recent edition of Best's Insurance Reports and in
business for the past five years. The limit of any such insurance shall not
limit the liability of Tenant hereunder. If Tenant fails to procure and maintain
such insurance, Landlord may, but shall not be required to, procure and maintain
the same, at Tenant's expense to be reimbursed by Tenant as Additional Rent
within thirty (30) days of written demand.


B.    Nothing contained in this Sublease shall relieve Subtenant from any
liability as a result of damage from fire or other casualty, but each party
shall look first to any insurance in its favor before making any claim against
the other party for recovery for loss or damage resulting from fire or other
casualty. To the extent that such insurance is in force and collectible and to
the extent permitted by law, Sublandlord and Subtenant each hereby releases and
waives all right to recovery against the other or anyone claiming through or
under the other by way of subrogation or otherwise, and Subtenant also releases
and waives all right to recover against Prime Landlord.


17.INTENTIONALLY OMITTED.


18.SECURITY. Subtenant has deposited with Sublandlord the sum of $362,435.85 (if
by check, subject to collection) as security for the faithful performance and
observance by Subtenant of the terms, provisions and conditions of this
Sublease. It is agreed that in the event Subtenant defaults in respect of any of
the terms, provisions and conditions of this Sublease, including, but not
limited to, the payment of Rental, Sublandlord may, after notice to Subtenant
and the expiration of any applicable grace period provided for in the Prime
Lease with respect to such default, use, apply or retain the whole or any part
of the security so deposited to the extent required for the payment of any
Rental or any other sum as to which Subtenant is in default or for any sum which
Sublandlord may expend or may be required to expend by reason of Subtenant’s
default in respect of any of the terms, covenants and conditions of this
Sublease, including but not limited to, any damages or deficiency in the
re‑letting of the Premises, whether such damages or deficiency accrued before or
after summary proceedings or other re‑entry by Sublandlord. In any such event,
Subtenant shall promptly on demand deposit with Sublandlord so much of the
security as shall have been so expended so that Sublandlord shall at all times
have the full security deposit required hereunder. In the event that Subtenant
shall fully and faithfully comply with all of the terms, provisions,

- 10 -



--------------------------------------------------------------------------------




covenants and conditions of this Sublease, the security shall be returned to
Subtenant after the date fixed as the end of the Sublease and after delivery of
possession of the Premises to Sublandlord.


19.BROKER. Each party warrants and represents to the other party hereto that it
has not dealt with any brokers in connection with this Sublease other than CM
Commercial Real Estate, Inc. and CBRE, Inc. (collectively, “Brokers”).
Sublandlord shall be responsible for the commission due to Brokers in connection
with the execution and delivery of this Sublease pursuant to a separate
agreement(s). Each party hereby indemnifies and holds the other party hereto
harmless from any and all loss, damage, claim, liability, cost or expense
(including, but not limited to, reasonable attorneys’ fees, expenses and court
costs) arising out of or in connection with any breach of the foregoing warranty
and representation. The provisions of this Article shall survive the expiration
or earlier termination of this Sublease.


20.NOTICES. All notices, consents, approvals or other communications
(collectively a “Notice”) required to be given under this Sublease or pursuant
to law shall be in writing and, unless otherwise required by law, shall be
either personally delivered (against a receipt), or sent by reputable overnight
courier service, or given by registered or certified mail, return receipt
requested, postage prepaid, addressed to the party which is to receive such
Notice (Attention: Director, Global Real Estate, in the case of Notices to
Sublandlord, and Attention: Director of Real Estate, in the case of Notices to
Subtenant) at its address herein set forth (provided, however, that after the
Commencement Date, Notices addressed to Subtenant shall be sent to the
Premises), or such other address as either may designate by Notice to the other.
Any Notice shall be deemed to have been given upon delivery or upon failure to
accept delivery.


21.NO WAIVERS. Failure by either party in any instance to insist upon the strict
performance of any one or more of the obligations of the other party under this
Sublease, or to exercise any election herein contained, or acceptance of payment
of any kind with knowledge of a default by the other party, shall in no manner
be or be deemed to be a waiver by such party of any defaults or breaches
hereunder or of any of its rights and remedies by reason of such defaults or
breaches, or a waiver or relinquishment for the future of the requirement of
strict performance of any and all of the defaulting party’s obligations
hereunder. Further, no payment by Subtenant or receipt by Sublandlord of a
lesser amount than the correct amount of Rental due hereunder shall be deemed to
be other than a payment on account, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed to effect or
evidence an accord and satisfaction, and Sublandlord may accept any checks or
payments as made without prejudice to Sublandlord’s right to recover the balance
or pursue any other remedy in this Sublease or otherwise provided at law or in
equity.


22.CONSENT.


A.    Sublandlord shall not be deemed to have unreasonably withheld or delayed
its consent to any matter if the Prime Landlord’s consent to the matter
requested is required by the Prime Lease and if Prime Landlord shall have
withheld or delayed its consent to such matter.
B.    If either party shall request the other’s consent and such consent is
withheld or delayed, such party shall not be entitled to any damages by reason
thereof, it being intended that

- 11 -



--------------------------------------------------------------------------------




the sole remedy therefor shall be an action for specific performance or
injunction and that such remedy shall only be available where a party has agreed
herein not to unreasonably withhold or delay such consent or where, as a matter
of law, such consent may not be unreasonably withheld or delayed.


23.ENTIRE AGREEMENT, MISCELLANEOUS.


A.    This Sublease shall be governed by and construed in accordance with the
law of the State of Connecticut without regard to the conflicts of law
principles thereof.


B.    The section headings in this Sublease are inserted only as a matter of
convenience for reference and are not to be given any effect in construing this
Sublease.


C.    If any of the provisions of this Sublease or the application thereof to
any person or circumstance shall, to any extent, held to be invalid or
unenforceable, the remainder of this Sublease shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law.


D.    All of the terms and provisions of this Sublease shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.


E.    All prior negotiations and agreements relating to this Sublease and the
Premises are merged into this Sublease. This Sublease may not be amended,
modified or terminated, in whole or in part, nor may any of the provisions be
waived, except by a written instrument executed by the party against whom
enforcement of such amendment, modification, termination or waiver is sought and
unless the same is permitted under the terms and provisions of the Prime Lease.


F.    This Sublease shall have no binding force and effect and shall not confer
any rights or impose any obligations upon either party unless and until both
parties have executed it and Sublandlord shall have obtained Prime Landlord’s
written consent to this Sublease and delivered to Subtenant an executed copy of
such consent. Under no circumstances shall the submission of this Sublease in
draft form by or to either party be deemed to constitute an offer for the
subleasing of the Premises.


G.    This Sublease and all the obligations of Subtenant to pay Rental and
perform all of its other covenants and agreements hereunder shall in no way be
affected, impaired, delayed or excused because Sublandlord or Prime Landlord are
unable to fulfill any of their respective obligations hereunder, either explicit
or implicit, if Sublandlord or Prime Landlord is prevented or delayed from so
doing by reason of strikes or labor troubles by accident, adjustment of
insurance or by any cause whatsoever reasonably beyond Sublandlord’s or Prime
Landlord’s control.


H.    Each and every right and remedy of Sublandlord under this Sublease shall
be cumulative and in addition to every other right and remedy herein contained
or now or hereafter existing at law or in equity, by statute or otherwise.



- 12 -



--------------------------------------------------------------------------------




I.    At any time and from time to time either party shall, within ten (10) days
after a written request by the other, execute, acknowledge and deliver to the
requesting party a written statement certifying (i) that this Sublease has not
been modified and is in full force and effect or, if modified, that this
Sublease in full force and effect as modified, and specifying such
modifications, (ii) the dates to which the Base Rent and other charges have been
paid, (iii) that to the Certifying Party’s actual knowledge, no defaults exist
under this Sublease or, if any do exist, the nature of such default and (iv) as
to such other matters as the requesting party may reasonably request.


J.    This Sublease may be executed in counterparts, each of which shall be
deemed an original and together which shall constitute one and the same
instrument.


[no further text this page; signature pages to follow]

- 13 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease as of
the day and year first above written.




 
 
 
SUBLANDLORD
 
 
 
CEREXA, INC., a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ A. Robert D. Bailey
 
 
 
Name:
A. Robert D. Bailey
 
 
 
Title:
Chief Legal Officer





 
 
 
SUBTENANT
 
 
 
PANDORA MEDIA, INC., a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Michael S. Herring
 
 
 
Name:
Michael S. Herring
 
 
 
Title:
Executive Vice President and Chief Financial Officer (Principal Financial
Officer)







Landlord has executed this Sublease for the sole purpose of confirming that it
has consented hereto.
 
 
 
LANDLORD
 
 
 
CIM/OAKLAND CENTER 21, LP
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 






- 14 -

